     Case 1:20-cv-01405-NONE-BAM Document 18 Filed 03/05/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    DURRELL ANTHONY PUCKETT,                          No. 1:20-cv-01405-NONE-BAM (PC)
12                       Plaintiff,
13           v.                                         ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS REGARDING
14    BARRIOS, et al.,                                  DISMISSAL OF CERTAIN CLAIMS AND
                                                        DEFENDANTS
15                       Defendants.
                                                        (Doc. No. 16)
16

17          Plaintiff Durrell Anthony Puckett is a state prisoner proceeding pro se and in forma

18   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983.

19          On January 13, 2021, the assigned magistrate judge screened plaintiff’s first amended

20   complaint and issued findings and recommendations that this action proceed on claims for

21   excessive force for alleged sexual assault in violation of the Eighth Amendment against

22   defendants Barrios, P. Rodriguez, Gomez, I. Rodriguez, Hurd, Amezcua, Lopez-Maldonado, and

23   Woodward and for failure to intervene in violation of the Eighth Amendment against defendants

24   Holland, Jones, and John Does 1–4. (Doc. No. 16.) The magistrate judge further recommended

25   that all other claims and defendants be dismissed from this action based on plaintiff’s failure to

26   state claims upon which relief may be granted. (Id.) The findings and recommendations were

27   served on plaintiff and contained notice that any objections were to be filed within fourteen (14)

28   days after service. (Id. at 8–9.) No objections have been filed, and the deadline to do so has
                                                        1
     Case 1:20-cv-01405-NONE-BAM Document 18 Filed 03/05/21 Page 2 of 2


 1   expired.

 2          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 3   de novo review of this case. Having carefully reviewed the entire file, the court finds the findings

 4   and recommendations to be supported by the record and by proper analysis.

 5          Accordingly,

 6          1. The findings and recommendations issued on January 13, 2021, (Doc. No. 16), are

 7               adopted in full;

 8          2. This action shall proceed on plaintiff’s first amended complaint, filed December 15,

 9               2020, (Doc. No. 15), against defendants Barrios, P. Rodriguez, Gomez, I. Rodriguez,

10               Hurd, Amezcua, Lopez-Maldonado, and Woodward for excessive force for alleged

11               sexual assault in violation of the Eighth Amendment and defendants Holland, Jones,

12               and John Does 1–4 for failure to intervene in violation of the Eighth Amendment;

13          3. All other claims are dismissed from this action for failure to state a claim upon which

14               relief may be granted; and

15          4. This action is referred back to the magistrate judge for proceedings consistent with this

16               order.

17
     IT IS SO ORDERED.
18

19      Dated:     March 5, 2021
                                                       UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25

26

27

28
                                                       2
